Citation Nr: 1518583	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sarcoidosis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue.

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for a bilateral foot disorder, to include gout.

6.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to December 1994.  He served in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

Regarding the characterization of the issues on appeal, the Board points out that it must address the question of whether new and material evidence to reopen the claims for sarcoidosis, a bilateral foot disorder, and chronic fatigue has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the issues on appeal as set forth on the title page.

The issues of entitlement to service connection for a bilateral foot disorder and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied service connection for sarcoidosis, a bilateral foot disorder, and chronic fatigue.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  In an August 1997 rating decision, the RO denied an application to reopen a claim for service connection for sarcoidosis.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.

3.  The evidence received since the April 1995 and August 1997 rating decisions relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for sarcoidosis, a bilateral foot disorder, and chronic fatigue.  

4.  The evidence of record reflects that the Veteran's sarcoidosis was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service connection for sarcoidosis, a bilateral foot disorder, and chronic fatigue, is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995). 

2.  The August 1997 rating decision that denied reopening a claim for service connection for sarcoidosis is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997). 


3.  The evidence received since the April 1995 and August 1997 rating decisions is new and material with regard to the claims of entitlement to service connection for sarcoidosis, a bilateral foot disorder, and chronic fatigue, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Sarcoidosis was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

I.  Claims to Reopen

The RO denied the Veteran's claims for service connection for sarcoidosis, a bilateral foot disorder, and chronic fatigue in an April 1995 rating decision, finding there was no indication that the Veteran had a present disability related to his claimed sarcoidosis and chronic fatigue.  The RO also determined that the Veteran's pes planus preexisted service and was not aggravated by service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).

At the time of the April 1995 rating decision, the following evidence was of record:  service treatment records (STRs); February 1995 VA examination reports; and lay statements from the Veteran.  

Regarding sarcoidosis, STRs dated in November 1983 indicated that the Veteran complained of increasing malaise, fatigue, and lower extremity myalgias and that chest x-rays showed bilateral hilar adenopathy.  He was transferred to the William Beaumont Army Medical Center in December 1983.  After a complete workup, he was diagnosed with sarcoidosis, stage I.  Subsequent records indicated that the hilar adenopathy decreased in size and that he became asymptomatic.  See STRs dated in January 1985, April 1986, and November 1987.  In November 1994, it was noted that his sarcoidosis was in remission.  The February 1995 VA examination report noted a diagnosis of sarcoidosis, but there were no objective findings of sarcoidosis.  

Regarding the Veteran's bilateral foot disorder, a February 1972 entrance examination indicated the Veteran had moderate pes planus that was asymptomatic.  The Veteran had various foot complaints during service.  He complained of blisters and peeling skin on his feet and was diagnosed with dyshydrosis in October 1985.   He was diagnosed with left foot tenosynovitis in October 1986 and a right heel spur in November 1986.  A February 1995 VA examination indicated that he had mild pes planus, bilaterally, but no other foot deformities.  

The Veteran's STRs also showed multiple complaints of fatigue during service.  As noted above, he complained of increasing malaise and fatigue associated with sarcoidosis.  After he was treated for sarcoidosis, he complained of decreased energy and various nonspecific symptoms in June 1985 and March 1987.  He was referred to the mental health clinic for possible depression.  An April 1987 psychiatric evaluation indicated that the clinician did not believe the Veteran had underlying depression.  

The RO denied the Veteran's application to reopen his claim for service connection for sarcoidosis in an August 1997 rating decision, finding that new and material evidence had not been submitted.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1997).  

At the time of the August 1997 rating decision, in addition to the evidence discussed above, a December 1994 pathology report and January 1995 addendum report were of record.  These reports showed nonspecific minimal dermal perivascular chronic inflammation of unknown pathogenesis and unknown clinical significance.  There was no evidence of sarcoidosis, granuloma, or acute inflammation.  

The evidence received since the April 1995 and August 1997 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  A February 2006 private medical record reflects that the Veteran had been diagnosed with gout in 1997 and that he had episodes of swelling in his ankles and big toes.  An August 2004 record from Seymour Air Force Base indicates that the Veteran had degenerative arthritis of both medial tibiotalar joints.  In December 2009 letters, a physician's assistant opined that the Veteran's sarcoidosis was in remission, but could recur and that sarcoidosis had its onset in or was a result of the Veteran's military service.  He also related the Veteran's bilateral foot condition and chronic fatigue to service.  This new evidence relates his claimed disabilities to service and addresses a reason for the previous denials, i.e., nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  

II.  Service Connection for Sarcoidosis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, as discussed above, the evidence reflects that the Veteran was diagnosed with sarcoidosis in service.  The only question is whether he has a present disability related to the in-service diagnosis of sarcoidosis.  Since service, the medical evidence has indicated either a history of sarcoidosis or a diagnosis of sarcoidosis in remission.  In a December 2009 letter, a physician assistant noted that the Veteran's sarcoidosis was incurred in service and was currently in remission, but that the condition could recur in the future and cause significant health issues.  The July 2011 VA examiner indicated that sarcoidosis was in remission and had required no further treatment since service and that there was no evidence of recurrence or active disease.  

The Board notes that the rating criteria for sarcoidosis, found at 38 C.F.R. § 4.97, Diagnostic Code 6846, contemplates asymptomatic sarcoidosis.  For example, a 0 percent rating can be awarded "without symptoms or physiologic impairment."  In other words, the fact that the Veteran's sarcoidosis is in remission does not constitute a bar to service connection.  

Based on the foregoing, the Board finds that the question of whether the Veteran meets the present disability requirement for service connection is at least in equipoise.  As such, the benefit of the doubt is resolved in the Veteran's favor and service connection is granted for sarcoidosis.  
ORDER

New and material evidence having been received the claim for service connection for sarcoidosis is reopened.

New and material evidence having been received the claim for service connection for a bilateral foot disorder is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received the claim for service connection for chronic fatigue is reopened, and to this extent only, the appeal is granted.

Service connection for sarcoidosis is granted.


REMAND

The claims for service connection for a bilateral foot disorder and chronic fatigue are being remanded for VA examinations.  While on remand, any outstanding treatment records should be obtained.

Bilateral Foot Disorder

As noted above, the Veteran's February 1972 entrance examination indicated the Veteran had moderate pes planus that was asymptomatic.  He complained of blisters and peeling skin on his feet and was diagnosed with dyshydrosis in October 1985.   He was diagnosed with left foot tenosynovitis in October 1986 and a right heel spur in November 1986.  After service, a February 1995 VA examination indicated that he had mild pes planus, bilaterally, but no other foot deformities.  A February 2006 private medical record noted that the Veteran had been diagnosed with gout in 1997 and that he had episodes of swelling in his ankles and big toes.  An August 2004 record from Seymour Air Force Base indicated that the Veteran had degenerative arthritis of both medial tibiotalar joints.  

In October 2008, a physician's assistant opined that, based on the Veteran's complaints during service, he had gout in addition to sarcoidosis.  In December 2009, the same physician's assistant opined that the Veteran's symptoms initially thought to be sarcoidosis-related could have been caused by his pes planus and were later diagnosed as gout.  The Board notes that the rationale for the physician's assistant's opinions is unclear.  The opinions do not appear consistent with the underlying medical history and are inadequate to make a determination on the claim.  

During the February 2015 Board hearing, the Veteran testified that he had bilateral foot complaints during service, which were thought to be related to pes planus.  See Transcript (Tr.) at 6-7.  When he was later diagnosed with gout, he realized that the bilateral foot symptoms he had in service were similar to those related to gout.  See, id.  He said that when he started taking medication to treat his gout, his foot symptoms resolved.  See Tr. at 8.

Based on the foregoing, the Board finds that a VA examination is needed to clarify whether any of the Veteran's current foot disabilities were incurred in or are otherwise etiology related to military service.  See 38 C.F.R. § 3.159(c)(4) (2014).

Chronic Fatigue

As noted above, the Veteran's STRs showed multiple complaints of fatigue during service.  The Veteran complained of increasing malaise and fatigue associated with sarcoidosis.  After he was treated for sarcoidosis, he complained of decreased energy and various nonspecific symptoms in June 1985 and March 1987.  He was referred to the mental health clinic for possible depression.  An April 1987 psychiatric evaluation indicated that the clinician did not believe the Veteran had underlying depression.  

During the July 2011 VA examination, the Veteran reported that he developed gradual chronic fatigue and sleepiness in 1983.  It was noted that he was treated for sarcoidosis and related symptoms, which resolved without recurrence; however, the Veteran denied resolution of his chronic fatigue.  He said he served in Saudi Arabia intermittently between 1991 and 1994, but had no serious illness while deployed except for low back pain.  He was diagnosed with obstructive sleep apnea, which had been treated with CPAP therapy since 2009.  The examiner opined that the Veteran did not meet the medical criteria for chronic fatigue syndrome.  

As noted above, the Veteran had service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  However, the July 2011 VA examination did not adequately address whether the Veteran's complaints of chronic fatigue are related to an undiagnosed illness.  Therefore, the Board finds that a VA examination and clarifying opinion are needed.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet and chronic fatigue.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

2.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  

3.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot complaints, to include gout.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all current foot disabilities, to include gout.

Then, for any disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability was incurred in, aggravated by, or is otherwise etiologically related to the Veteran's military service.  

A complete rationale must be provided for any opinion rendered.  

4.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his complaints of chronic fatigue.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  A complete rationale must be provided for any opinion rendered.  

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

a) State whether a diagnosis of chronic fatigue syndrome is warranted.

b) State whether any of the Veteran's complaints of chronic fatigue are attributable to a known clinical diagnosis.  With respect to each identified disorder, it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested in or is otherwise etiologically related to service?

c) Alternatively, if the Veteran's complaints of chronic fatigue cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's chronic fatigue is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


